NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       APR 30 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50164

             Plaintiff - Appellee,               D.C. No. 3:13-cr-04128-BEN

   v.
                                                 MEMORANDUM*
LUIS SANTILLAN,

             Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                              Submitted April 22, 2015**

Before:       GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

        Luis Santillan appeals from the district court’s judgment and challenges the

60-month sentence imposed following his guilty-plea conviction for importation of

cocaine and methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Santillan contends that the district court erred by denying his request for a

minor-role adjustment under U.S.S.G. § 3B1.2. We review for clear error the

district court’s factual determination that a defendant is not a minor participant. See

United States v. Hurtado, 760 F.3d 1065, 1068 (9th Cir. 2014), cert. denied, 135 S.

Ct. 1467 (2015). In light of the totality of the circumstances, including Santillan’s

transportation of a substantial amount of cocaine and methamphetamine, the district

court did not clearly err in determining that Santillan was not entitled to the

adjustment. See U.S.S.G. § 3B1.2 cmt. n.3(C); Hurtado, 760 F.3d at 1069.

      AFFIRMED.




                                           2                                      14-50164